Empire Erectors & Elec. Co. v Mogul Media, Inc. (2019 NY Slip Op 02283)





Empire Erectors & Elec. Co. v Mogul Media, Inc.


2019 NY Slip Op 02283


Decided on March 26, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 26, 2019

Manzanet-Daniels, J.P., Gische, Gesmer, Singh, Moulton, JJ.


8797 305251/12

[*1]Empire Erectors and Electrical Co., Inc., Plaintiff-Appellant,
vMogul Media, Inc., individually and doing business as Mogul Media II, et al., Defendants-Respondents.


Lopresto & Barbieri, P.C., Astoria (Guy Barbieri of counsel), for appellant.
Horing, Welikson & Rosen P.C., Williston Park (Richard T. Walsh of counsel), for respondents.

Order, Supreme Court, Bronx County (Julia Rodriguez, J.), entered on or about November 13, 2017, which, to the extent appealed from, granted defendant Mohammad A. Malik's motion for summary judgment dismissing the complaint as against him individually, unanimously affirmed, without costs.
Even accepting plaintiff's position that the individual defendant (Malik) requested that plaintiff perform the work in question, the evidence shows this was only in Malik's corporate capacity (see Salzman Sign Co. v Beck , 10 NY2d 63, 67 [1961]). The few invoices plaintiff presented in opposition that were billed to the individual defendant related to other projects more than a decade prior, whereas the nearly 100 invoices addressed to the corporate defendant were relevant to the project in question and were paid by the corporate defendant.
We have considered the parties' remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 26, 2019
CLERK